DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suga (US 6,557,919).
Regarding claim 1, Suga et al. disclose a network of rails for a vehicle, comprising: 
a lateral rail (31, fig 23) that extends primarily along a lateral axis of the vehicle (col. 6, lines 28-40); 
a longitudinal rail (12, fig 23) that extends primarily along a longitudinal axis of the vehicle (col. 6, lines 28-40); and 
a circular rail (11, fig 23) that interacts with at least one of the lateral rail and the longitudinal rail.

Regarding claim 2, Suga et al. also disclose the circular rail is positioned at one or more ends of at least one of the lateral rail and the longitudinal rail (seen in fig 23).

Regarding claim 3, Suga et al. further disclose the circular rail bisects at least one of the lateral rail and the longitudinal rail (seen in fig 23).

Regarding claim 4 & 11, Suga et al. furthermore disclose the lateral rail, the longitudinal rail, and the circular rail are in a generally planar relationship with one another (seen in fig 23).

Regarding claim 5, Suga et al. additionally disclose a diameter of the circular rail generally corresponds with a distance between individual tracks of the lateral rail and a distance between individual tracks of the longitudinal rail (seen in fig 23).

Regarding claim 6 & 14, in addition Suga et al. disclose a seating assembly (2, fig 23) coupled to the network of rails, wherein the seating assembly is coupled to the network of rails by a plurality of anchors (5, fig 3) that are positioned to permit actuation along the lateral rail, the longitudinal rail, and the circular rail (seen in fig 23).

Regarding claim 7, 15 & 20, Suga et al.  also discloses the plurality of anchors are positioned to permit actuation along the lateral rail (seen in fig 23), the longitudinal rail, and the circular rail without adjusting a longitudinal position or a lateral position of the plurality of anchors relative to one another.



Regarding claim 9, Suga et al. furthermore discloses the pair of seat tracks enable horizontal actuation of the seating assembly along the seat tracks relative to the plurality of anchors (5, fig 3).

Regarding claim 10, Suga et al. disclose a network of rails for a vehicle, comprising: 
a lateral rail (31, fig 23) that extends primarily along a lateral axis of the vehicle (col. 6, lines 28-40); 
a longitudinal rail (12, fig 23) that extends primarily along a longitudinal axis of the vehicle (col. 6, lines 28-40); and 
circular rails (11, fig 23) that are positioned in a bisecting relationship (shown in fig 23) at one or more ends of the lateral rails and the longitudinal rails.

Regarding claim 12 & 19, in addition, Suga et al. disclose a diameter of the circular rails generally corresponds with a distance between the lateral rails and a distance between the longitudinal rails (see in fig 13).

Regarding claim 13, Suga et al. additionally disclose a seating assembly (2, fig 23) coupled to the network of rails.


lateral rails (31, fig 23) extending along a lateral axis of the vehicle (col. 6, lines 28-40);
longitudinal rails (12, fig 23) extending along a longitudinal axis of the vehicle (col. 6, lines 28-40); 
circular rails (11, fig 23) positioned in a bisecting relationship at one or more ends of the lateral rails and the longitudinal rails; and
a seating assembly (2, fig 23) coupled to the network of rails by a plurality of anchors (5, fig 3) that are positioned to permit actuation along the network of rails.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lung et al. disclose a seat adjuster.  Buchheit discloses a seat mount. Thomaschewski discloses an air aircraft seat.  Hurtner et al. disclose a seat pallet latch. Grimer discloses a boat deck.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612